Citation Nr: 9931482	
Decision Date: 11/05/99    Archive Date: 11/17/99

DOCKET NO.  98-03 538A	)	DATE
	)
	)


THE ISSUE

Whether an August 1980 remand of the Board of Veterans' 
Appeals (Board) should be revised or reversed on the grounds 
of clear and unmistakable error (CUE).


REPRESENTATION

Moving Party Represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel


INTRODUCTION

The veteran had active service from April 1956 to April 1958.

This matter comes before the Board based on a CUE motion as 
to a Board remand in August 1980, which, as will be shown 
more fully below, did not constitute a final Board decision 
for CUE purposes.  At the time of the Board's denial of the 
moving party's motion for reconsideration of a September 1997 
Board decision, the Board advised the moving party that it 
would also consider his motion as a request for revision of 
the Board's September 1997 Board decision on the grounds of 
CUE.

Thereafter, in a letter dated April 22, 1999 (the letter also 
reflects that a copy of this correspondence was sent to the 
veteran's representative), the Board provided the moving 
party with a copy of the pertinent new regulations concerning 
CUE, and indicated that in view of the new regulations 
concerning CUE, it would not consider the motion for 
reconsideration of the September 1997 Board decision as a CUE 
motion unless the moving party informed the Board in writing 
within 60 days of the date of the April 1999 letter that he 
wished for the Board to do so.

On September 28, 1999, the record reflects that the Board 
received written material from the veteran which consisted of 
a written statement, a cover letter explaining the delay 
responding to the Board letter of April 1999, a copy of a 
prior Board remand in August 1980, a copy of the Board's 
April 1999 correspondence, and proof of receipt of 
correspondence mailed to the regional office (RO) in June 
1999.  A review of the statement reflects that instead of 
asserting CUE with respect to the more recent Board decision 
in September 1997, the veteran asserted CUE on the part of 
the Board and the RO with respect to the Board's remand of 
August 1980.  Accordingly, while this statement and 
accompanying documents were received by the Board beyond the 
60 day period, and were therefore untimely for the purpose of 
permitting the Board to consider the moving party's motion 
for reconsideration of the September 1997 Board decision as a 
CUE motion as to that decision, the Board finds that the 
materials received by the Board in September 1999 do 
constitute a CUE motion as to the Board's remand of August 
1980.


FINDINGS OF FACT

1.  In an August 1980 remand, the Board remanded the issues 
of entitlement to service connection for diabetes mellitus, 
an ear disorder, an eye disorder, and a prostate disorder for 
procedural and evidentiary development.

2.  The August 1980 remand is in the nature of a preliminary 
order and does not constitute a final Board decision which 
would be subject to revision on the grounds of CUE. 


CONCLUSION OF LAW

There is no legal entitlement under the law for review of the 
Board's August 1980 remand on the basis of CUE.  38 U.S.C.A. 
§ 7111 (West Supp. 1999); and 38 C.F.R. §§ 20.1400-20.1411 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An August 1980 Board remand directed the RO to accomplish 
certain procedural and evidentiary development with respect 
to claims for service connection for diabetes mellitus, an 
ear disorder, an eye disorder, and a prostate disorder.  A 
Board decision in September 1997 addressed issues of 
entitlement to service connection for a disability of the 
pancreas other than diabetes mellitus and diabetes due to 
exposure to ionizing radiation, and whether new and material 
evidence had been submitted in order to reopen a claim for 
service connection for diabetes mellitus on a basis other 
than exposure to ionizing radiation.

Reconsideration of the Board's decision of September 1997 was 
denied in May 1998.  At the time of the Board's denial of the 
moving party's motion for reconsideration, the Board advised 
the moving party that it would also consider his motion as a 
request for revision of the Board's September 1997 Board 
decision on the grounds of CUE.

Thereafter, as was noted above, in a letter dated April 22, 
1999 (the letter also reflects that a copy of this 
correspondence was sent to the veteran's representative), the 
Board provided the moving party with a copy of the pertinent 
new regulations concerning CUE, and indicated that in view of 
the new regulations concerning CUE, it would not consider the 
motion for reconsideration of the September 1997 Board 
decision as a CUE motion unless the moving party informed the 
Board in writing within 60 days of the date of the April 1999 
letter that he wished for the Board to do so.

On September 28, 1999, the record reflects that the Board 
received materials from the veteran which consisted of a 
written statement, a cover letter explaining the delay 
responding to the Board letter of April 1999, a copy of a 
prior Board remand in August 1980, a copy of the Board's 
April 1999 correspondence, and proof of receipt of 
correspondence mailed to the RO in June 1999.  A review of 
the statement reflects that instead of asserting CUE with 
respect to the more recent Board decision in September 1997, 
the veteran asserted CUE on the part of the Board and the RO 
with respect to the Board's remand of August 1980.

More specifically, the moving party now asserts that a review 
of records at the time of the veteran's original claim for 
service connection for diabetes mellitus would determine that 
service connection for diabetes mellitus should have been 
granted, and that the remand of August 1980 required certain 
acts of investigation to be performed to adequately assist 
the moving party in the development of his case and that the 
RO did not adhere to the requirements of the remand.

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of Practice 
found at 38 C.F.R. §§ 20.1400-1411.  Pursuant to 38 C.F.R. 
§ 20.1400(b)(1), all final decisions of the Board are subject 
to review on the basis of an allegation of CUE, except those 
that have been appealed to and decided by a Court of 
competent jurisdiction.  (Emphasis added.)  

Under 38 C.F.R. § 20.1401(a), "issue" is defined as a 
matter upon which the Board made a final decision, and 
"final decision" is defined as one which was appealable 
under Chapter 72 of title 38, United States Code, or which 
would have been so appealable if such provision had been in 
effect at the time of the decision.  In addition, comments 
contained within the proposed rules regarding CUE in Board 
decisions found at 63 Fed. Reg. 27537 (May 19, 1998), reflect 
that one of the purposes of the definitions was to clarify 
that only final, outcome-determinative decisions of the Board 
are subject to revision on the grounds of CUE, so as to 
avoid, in the interests of judicial economy, atomization of 
Board decisions into myriad component parts.  For example, it 
was noted that since a Board remand is in the nature of a 
preliminary order and does not constitute a final Board 
decision, Zevalkink v. Brown, 6 Vet. App. 483, 488 (1994), 
aff'd, 102 F.3d 1236 (Fed.Cir. 1996), cert. denied, 117 S. 
Ct. 2478 (1997); 38 C.F.R. § 20.1100(b) (1999), it is not 
appealable under Chapter 72 of title 38, United States Code, 
and would not be subject to revision on the grounds of CUE.

In plain language, the above-noted definition of "final" 
decision means that the Board's August 1980 remand was not 
subject to review by the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999, hereafter "the Court"), and 
that there is no legal entitlement to review of the August 
1980 Board remand on the basis of CUE.  Consequently, the 
moving party's motion is denied.

The Board further notes that should the veteran's real 
challenge in this matter pertains to actions or omissions on 
the part of the RO, he must direct a proper claim of CUE as 
to a determination by the RO. 

The Board also observes that to the extent that the veteran 
asserts that the evidence was not adequately considered at 
the time of his original claim for service connection for 
diabetes mellitus, disagreement as to how facts were weighed 
or evaluated has been specifically precluded as a basis for 
CUE under Rule 1403(d)(3).  38 C.F.R. § 20.1403(d)(3) (1999).  
Moreover, with respect to the contention that the remand of 
August 1980 required certain acts of investigation to be 
performed to adequately assist the moving party in the 
development of his case and that the RO did not adhere to the 
requirements of the remand, the Secretary's failure to 
fulfill the duty to assist has also been specifically 
precluded as a basis for CUE in Rule 1403(d)(2).  38 C.F.R. 
§ 20.1403(d)(2) (1999).


ORDER

The motion for revision of the August 1980 Board remand on 
the grounds of CUE is denied.



		
	Richard B. Frank
Member, Board of Veterans' Appeals


 


